Citation Nr: 0637218	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  00-14 629	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to December 14, 
1994, for service connection for irritable bowel syndrome.

2.  Entitlement to an effective date prior to November 1, 
1994, for service connection for bipolar disorder.

3.  Entitlement to an effective date prior to December 14, 
1994, for a 60 percent disability rating for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2001, the Board issued a decision which denied 
each of the veteran's claims.  Thereafter, the veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In November 2003, the Court issued an order which vacated the 
Board's decision, and remanded the matter for readjudication 
pursuant to the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  
VA subsequently appealed the Court's order to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).

In June 2004, the Federal Circuit vacated the Court's 
decision, and remanded the matter to the Court.  In March 
2006, the Court issued a single-judge decision, which 


vacated the Board's November 2001 decision and dismissed the 
appeal.  In April 2006, the veteran filed a motion for a 
panel decision.  In August 2006, the Court issued a decision 
which granted the veteran's motion for a panel decision and 
recalled the Court's March 2006 decision.  The Court's August 
2006 decision regarding this matter held that the Board's 
November 2001 decision erred in that it entertained the 
veteran's improper claims without imposing the strictures of 
finality.  See Smith (Irma) v. Brown, 10 Vet. App. 330, 334 
(1997)(vacating a Board decision issued after a veteran's 
death and dismissing appeal).  The Court's decision then 
vacated the Board's prior decision, and dismissed the 
veteran's appeal.  


FINDINGS OF FACT

1.  In March 1995, the RO issued a rating decision which 
granted service connection for irritable bowel syndrome and 
granted an increased disability rating of 60 percent for 
service-connected low back disability.  The rating decision 
assigned an effective date of December 14, 1994 for both of 
these awards.  The veteran did not perfect an appeal of the 
effective dates assigned.

2.  In September 1997, the RO issued a rating decision which 
implemented an August 1997 Board decision that awarded 
service connection for bipolar disorder.  The rating decision 
assigned an effective date of November 1, 1994 for this 
award.  The veteran did not perfect an appeal of the 
effective date assigned.


CONCLUSIONS OF LAW

1.  The April 1995 RO rating decision that granted service 
connection for irritable bowel syndrome and granted an 
increased disability rating of 60 percent for 
service-connected low back disability, both effective from 
December 14, 1994, is final.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The September 1997 RO rating decision that granted 
service connection for bipolar disorder, effective from 
November 1, 1994, is final.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

3.  With respect to the claim of entitlement to an effective 
date prior to December 14, 1994, for service connection for 
irritable bowel syndrome, there is no remaining case or 
controversy over which the Board has jurisdiction, and that 
issue is dismissed.  38 U.S.C.A. §§ 7104(a), 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006). 

4.  With respect to the claim of entitlement to an effective 
dated prior to November 1, 1994, for service connection for 
bipolar disorder, there is no remaining case or controversy 
over which the Board has jurisdiction, and that issue is 
dismissed.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 
C.F.R. § 20.1103 (2006).

5.  With respect to the claim of entitlement to an effective 
date prior to December 14, 1994, for a 60 percent disability 
rating for a low back disability, there is no remaining case 
or controversy over which the Board has jurisdiction, and 
that issue is dismissed.  38 U.S.C.A. §§ 7104(a), 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective dates related to the three conditions on appeal 
were assigned by the RO in decisions dated in March 1994 and 
September 1997.  Those decisions were not appealed and 
therefore are final.  38 U.S.C.A. § 7105.  That being the 
case, the Federal Circuit has made it clear that the veteran 
could attempt to overcome the finality of those decisions - 
in an attempt to gain earlier effective dates - in one of two 
ways, by a request for revision of those RO decisions based 
on clear and unmistakable error, or by a claim to reopen 
based upon new and material evidence.  


See Cook v. Prinicipi, 318 F.3d 1334, 1339 (Fed.Cir. 2002) 
(en banc); see also 38 U.S.C.A. § 5109A(a) ("A decision by 
[VA] . . . is subject to revision on grounds of clear and 
unmistakable error.  If evidence establishes the error, the 
prior decision shall be reversed or revised."); 38 U.S.C.A. 
§ 5108 (2006) ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim"); Andrews v. Nicholson, 421 F.3d 1278, 1281 
(Fed.Cir. 2005).  Of the two, because the proper effective 
date for an award based on a claim to reopen can be no 
earlier than the date on which that claim was received, only 
a request for revision premised on clear and unmistakable 
error could result in the assignment of earlier effective 
dates for the awards of service connection for irritable 
bowel syndrome and bipolar disorder and for the assignment of 
the 60 percent disability rating for the veteran's service-
connected low back condition.  See 38 U.S.C.A. § 5110(a) 
(West 2002); see also Leonard v. Nicholson, 405 F.3d 1333, 
1337 (Fed.Cir 2005) ("[A]bsent a showing of [clear and 
unmistakable error, the appellant] cannot receive disability 
payments for a time frame earlier than the application date 
of his claim to reopen, even with new evidence supporting an 
earlier disability date."); Flash v. Brown, 8 Vet. App. 332 
(1995)("when a claim to reopen is successful and the benefit 
sought is awarded upon readjudication, the effective date is 
the date of the claim to reopen."); see also Binghan v. 
Principi, 18 Vet. App. 470, 475 (2004).  The veteran does not 
argue that his request for an earlier effective date should 
be construed as a motion to revise based on clear and 
unmistakable error.

The only remaining possibility in this case is that the claim 
can be processed as some form of freestanding claim for 
earlier effective dates even though the March 1995 and 
September 1997 RO decisions assigning effective dates were 
not appealed to the Board and became final.  However, such a 
possibility vitiates the rule of finality.  See Leonard, 405 
F.3d at 1337; see also Cook, 318 F.3d at 1339.  Accordingly, 
to the extent that the veteran has improperly raised a 
freestanding "claim for an earlier effective date" in an 
attempt to overcome the finality of the March 1995 and 
September 1997 RO decisions, his appeal must be dismissed.  

As such, there is no case or controversy over which the Board 
has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006); see also Shoen v. Brown, 
6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 
3 Vet. App. 473 (1992)).  Accordingly, the Board is without 
jurisdiction to review the appeal with respect to effective 
dates prior to those assigned, and the appeal is dismissed.   

ORDER

The appeal is dismissed.


		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


